Citation Nr: 1139224	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial (compensable) evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from December 1943 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  At that time, service connection was established for bilateral hearing loss, and a noncompensable rating was assigned, effective from December 3, 2008.  The Veteran submitted a timely appeal, and this claim ensued.  

Although he initially requested the opportunity to present sworn testimony in support of his claim during a hearing before a Veterans Law Judge, he notified the RO in July 2011 that he no longer wished to appear at a hearing.  Thus, his request for a hearing has been withdrawn.  38 C.F.R. § 20.702(e) (2011).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDING OF FACT

From the date of the grant of service connection, the Veteran has had bilateral hearing loss manifested by no greater than level I acuity in the right ear and level II acuity in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met at any point from the effective date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, .4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Court further observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Pelegrini II element requires notice of these five elements in initial rating cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  
Prior to initial adjudication of the Veteran's claim, a letter dated in January 2009 fully satisfied all of the aforementioned duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA medical records and private treatment medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to increased rating claims, specifically, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran the appropriate VA examinations in March 2009 and October 2010.  There is no objective evidence, including the Veteran's own assertion, indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the 2009 and October 2010 VA examination reports include notice that the Veteran reported that his left ear hearing was worse than his right.  At the 2009 exam, he noted that he had problems hearing his wife, the telephone or the television.  It is concluded by the Board that the examination reports, in total, include information concerning how the Appellant's hearing loss has affected his daily functioning.  Therefore, the Board finds that the March 2009 and October 2010 VA examination reports fully describe the functional effects of the Veteran's hearing loss and are adequate under Martinak, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F3d. 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  


The Merits of the Claim

The Veteran asserts that his service-connected bilateral hearing loss is more significant than warranted by his currently assigned noncompensable disability rating.  The Veteran's bilateral hearing loss disability is currently evaluated as noncompensable under Diagnostic Code (DC) 6100, effective from December 2, 2008, the date of receipt of his claim.  

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Specific Schedular Rating Criteria

It is important for the Veteran to understand that the assignment of disability ratings for hearing impairment are derived by a mechanical - meaning nondiscretionary - application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2011).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2011).  

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2011).  

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Background and Analysis

On the authorized audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
45
50
LEFT
40
35
55
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.  The average puretone threshold was 40 decibels in the right ear and 56.25 decibels in the left ear. 

Applying the results of the March 2009 VA examination to Table VI yield values of Level I hearing impairment for both ears.  Applying these values to Table VII indicates his bilateral hearing loss is non-compensable, which is his currently assigned disability rating.  

The Board notes that Table VIa does not apply in this instance, since he does not exhibit exceptional patterns of hearing impairment, characterized by puretone threshold values at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz measuring 55 decibels or more. 

The additional evidence of record dated in 2011 includes an additional VA audiometric examination conducted in October of that year.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
55
LEFT
40
40
60
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right and left ears.  The average puretone threshold was 46 decibels in the right ear and 59 decibels in the left ear. 

Applying the results of the October 2010 VA examination to Table VI yield values of Level I hearing impairment in the right ear and Level II hearing in the left ear.  Applying these values to Table VII indicates his bilateral hearing loss is non-compensable, which is his currently assigned disability rating.  

It is again noted by the Board that Table VIa does not apply as to this 2010 examination since the Veteran does not exhibit exceptional patterns of hearing impairment, characterized by puretone threshold values at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz measuring 55 decibels or more. 

As noted above, the Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, supra. 

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim.  There appear to have been no medical findings and no other evidence, which would allow for the assignment of an increased disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection, December 2, 2008.  

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for his service-connected bilateral hearing loss.  The benefit sought on appeal is accordingly denied.  

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 91993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.   

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, the Veteran has not identified any factors which may be considered to be exceptional or unusual with respect to his service-connected hearing loss and the Board has been similarly unsuccessful.  

The record does not show that the Veteran has required any hospitalizations for his service-connected hearing loss.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 3.321(b)(1) (2011).  



ORDER

Entitlement to an increased (compensable) evaluation for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


